IN THE
                          TENTH COURT OF APPEALS



                                  No. 10-08-00434-CR

                            IN RE TYRER J. PEARSON


                                 Original Proceeding



                           MEMORANDUM OPINION


       Relator seeks a writ of mandamus against the District Clerk and District Attorney

of Ellis County relating to their alleged failure to issue a bench warrant on Relator’s

motion. The petition for writ of mandamus lacks proof of service. See TEX. R. APP. P. 9.5

(a), (d). We use Rule 2 to suspend the service requirement of Rule 9.5 and proceed to

the merits of the mandamus. TEX. R. APP. P. 2, 9.5.

       A court of appeals has no jurisdiction to issue a writ of mandamus against a

district clerk or district attorney except to protect its jurisdiction. See TEX. GOV’T CODE

ANN. § 22.221(a) (Vernon 2004); In re Bernard, 993 S.W.2d 453, 454 (Tex. App.—Houston

[1st Dist.] 1999, orig. proceeding). Relator’s petition does not allege facts that require us
to protect our jurisdiction, so we do not have jurisdiction to decide his request for

mandamus relief against the District Clerk or District Attorney.

        We dismiss the petition for want of jurisdiction.



                                                 BILL VANCE
                                                 Justice

Before Chief Justice Gray,
       Justice Vance, and
       Justice Reyna
Petition dismissed
Opinion delivered and filed December 23, 2008
Do not publish
[CR25]




In re Pearson                                                                   Page 2